Citation Nr: 0844896	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-06 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hemorrhoids.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1970 to January 
1972.  He also had active duty for special work in October 
2001, from November 2001 to February 2002, and in March 2002.  
The veteran cancelled his hearing request.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for hemorrhoids is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's PTSD is characterized by tearfulness, panic 
attacks, diminished concentration, depressed mood, isolation, 
and difficulty in establishing and maintaining effective 
relationships.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for PTSD are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran's claim was received after the enactment of the 
VCAA.

A letter dated in April 2007 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was informed of what the evidence needed to show to 
warrant an increased rating.  This letter also contained 
notice consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The April 2007 letter also indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  The 
statement of the case dated in January 2007 provided the 
veteran with the rating criteria used to determine his 
disability evaluation.  Therefore, the veteran had actual 
notice of this information and has been provided with all 
necessary notice regarding his claim for an increased 
evaluation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran has been 
afforded an examination with regard to his PTSD claim.  The 
Board finds that it is adequate.  Nieves-Rodriguez v. Peake, 
No. 06-3012 (Vet. App. Dec. 1, 2008).  It was performed by a 
medical professional who obtained information from 
interviewing and examining the veteran and reviewing the 
claims file.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

The General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130 provides the following ratings for psychiatric 
disabilities:  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
rating. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating.  38 
C.F.R. § 4.130.

In November 2003, the veteran underwent VA examination.  The 
examiner noted that the veteran was an adequate historian.  
He reported continuous sleeping problems, sleeping only one 
or two hours at night.  He had recurrent nightmares.  He was 
forced to retire because he had threatened his commander.  He 
had homicidal ideation at that time.  The veteran reported 
difficulties concentrating.  He had hypervigilance.  He was 
easily startled by any kind of surprise.  The veteran had 
extreme paranoia and disturbances associated with flashback 
episodes.  He had recurrent and intrusive distressing 
recollections every day.  He had panic-like symptoms and 
shortness of breath up to three times per month.  Flashbacks 
occurred up to three times per week.  The veteran tried to 
avoid thoughts, feelings, and conversation associated with 
his traumatic events.  He reported that he had markedly 
diminished interest or participation in significant 
activities.

The veteran had never been hospitalized in a psychiatric 
hospital and had no history of suicide attempts.  He also had 
no psychiatric treatment.  Currently, the veteran worked 
full-time as a pension coordinator for VA, where he had been 
employed since 1997.  He was currently married to his third 
wife and had six children.  He indicated that he had trouble 
relating to his wife and children due to his anger.

The veteran took care of his grooming and hygiene regularly, 
and they were noted to be average.  He stayed home most of 
the time when he was not working.  He performed household 
chores, ran errands, shopped, and cooked.  He had no hobbies 
and noted he had been extremely isolated for the last few 
years.

On examination, the veteran appeared to be in no acute 
distress.  He was alert, cooperative, and appeared his stated 
age.  The veteran had adequate grooming.  He was extremely 
sad and tearful during the interview.  He was clean, neat, 
and pleasant during the interview.  He was not hostile or 
fearful.  The veteran had no bizarre posturing, gait, or 
maneuvering.  The veteran described his mood as dysphoric.  
He is depressed and tearful with a congruent affect.  He 
denied suicidal or homicidal ideation or intent.  His speech 
was fluent without pressure or retardation.  He had no 
looseness of association, tangentiality, or 
circumstantiality.  He denied hallucinations and delusions.  
There was no psychomotor retardation or psychomotor 
excitability.  The veteran was alert and oriented.  Memory 
was intact.  Concentration was somewhat diminished.  The 
veteran was anxious and had difficulty focusing.  
Abstractions were intact.  Insight and judgment were good.  
He had no impairment of thought process or communication.  
There was no inappropriate behavior, obsessive or ritualistic 
behavior, or impaired speech.  The diagnosis was PTSD, and 
the Global Assessment of Functioning (GAF) score was 62.

In July 2005, the veteran underwent VA examination.  He 
reported sleeplessness, nightmares, flashbacks, depression, 
and isolation.  He currently was divorcing his wife.  He had 
intrusive, recurrent recollections.  He denied any specific 
suicidal or homicidal ideations or intent.  He suffered from 
PTSD symptoms since approximately 2002.  He had no history of 
treatment or suicide attempts.  He currently had the same 
full-time job as he reported during his last examination.  
The veteran reported that he currently had no contact with 
his children.  They did not talk to him because of his 
temper.

The veteran currently lived with his wife and two of his 
children.  He and his wife were divorcing.  He did not talk 
to his children much.  Grooming and hygiene were average.  He 
did not perform many household chores.  Aside from going to 
work, the veteran stayed at home.  He had no hobbies and 
described extreme isolation.

On examination, the veteran was in no acute distress.  He was 
pleasant and relaxed, not hostile or fearful.  His mood was 
depressed, and his affect was congruent to his mood.  The 
veteran denied suicidal or homicidal ideation or intent.  
Speech was fluent without pressure or retardation.  The 
veteran had no looseness of association, tangentiality, or 
circumstantiality.  He denied hallucinations or delusions.  
There was no psychomotor retardation or excitability.  The 
veteran was alert and oriented.  Memory, concentration, and 
abstract thinking were intact.  Insight and judgment were 
good.  There was no impairment of thought process or 
communication, no inappropriate behavior, and no obsessive or 
ritualistic behavior.  Speech was normal.  The diagnosis was 
PTSD with a GAF score of 60.

In a February 2007 written statement, the veteran indicated 
that he had an incident when he blacked out and threatened 
those around him with a gun.  His wife and daughter were able 
to tell him what happened, since he did not remember.  He 
woke up in jail.

In February 2008 written statements, two of the veteran's 
neighbors and his wife indicated that they were present in 
September 2005 when the veteran was screaming, cursing, and 
carrying a gun.  When he could not figure out how to unlock 
the safety trigger, the veteran threw the gun at his wife and 
daughter.  They managed to calm the veteran until police 
arrived.  The veteran had no memory of this incident.

After reviewing the evidence of record, the Board finds that 
the veteran's symptoms more closely approximate the criteria 
associated with a 50 percent disability rating.  The Board 
points to the veteran's tearfulness during his first VA 
examination, his report of approximately weekly panic 
attacks, diminished concentration, depressed mood, extreme 
isolation, and his strained relationships with his wife and 
children, as evidence that his disability warrants an 
increase to a 50 percent rating.  This increase also 
contemplates the September 2005 incident described by the 
veteran, his wife, and two neighbors.  In addition, the 
veteran's GAF scores of 60 and 62 are consistent with this 
increased evaluation.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
(DSM-IV)).  As such, this increase is granted.

The veteran's disability does not warrant a 70 percent 
evaluation because the evidence shows the veteran's 
judgement, thinking, insight, and memory were normal.  He 
reported no suicidal ideation and demonstrated normal speech 
with no obsessional rituals.  He was oriented and able to 
maintain his personal hygiene.  While the veteran reported 
some panic and some depression, neither were continuous such 
that that they affected his ability to function 
independently.  Throughout the appeal period, the veteran 
maintained a full-time job.  While he reported in July 2005 
that he and his wife were divorcing, his wife's February 2008 
written statement shows they are still married.  Therefore, 
the veteran is able to establish and maintain some effective 
relationships.  As such, an increase to a 70 percent rating 
is not warranted.

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed, and a uniform evaluation is warranted.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  However, the veteran denies any 
treatment or hospitalization for his PTSD and has maintained 
full-time employment throughout the appeal period.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 50 percent disability rating for PTSD is granted, subject 
to the laws and regulations governing the payment of VA 
benefits.


REMAND

The Board finds that the veteran's claim with regard to 
hemorrhoids must be remanded.  In a January 2004 rating 
decision, the RO granted the veteran's claim of entitlement 
to service connection for PTSD.  It is clear from the rating 
decision and the VA examination dated in November 2003, that 
the veteran's PTSD was granted based upon stressors incurred 
during his active duty for special work.  As such, this 
period of service is considered active service.  See 
38 U.S.C.A. § 101(24) (West 2002).  Therefore, the Board 
finds that VA must attempt to obtain any service records from 
this time period prior to final adjudication of this claim.  
A review of the claims file shows this has not yet been 
undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Make a determination as to which 
periods of the veteran's service were 
either active duty or active service.

2.  Take steps to obtain all service 
records pertaining to the veteran's 
periods of active duty or active service.

3.  Readjudicate the veteran's appeal as a 
new claim based upon his subsequent 
service.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


